 

Case 0:21-cv-00092-NDF Document 7-1 Filed 07/08/21 Page 1 of 2

y

CHARGE OF DISCRIMINATION Charge Presented To: Agency(les) Charge No(s):
This form Is atfected by Ihe Privacy Act of 1974, See enclosed Privacy Act [x] FEPA 32K-2020- 00037
Statement end other information before complellig this form 2

[x] ezoc 32K-2020-00037

Wyoming Fair Employment Program and FEOC
State or jaca) Agency, itany

EROO Forni 5 (11/09)

 

 

 

 

Name findicata Mr; Ms., Mrs.) Home Phone (Incl, Area Code) Date of Birth
Ms. Bonnie L. Smith (310) SBE Men 1967
Straot Addraas City, Stalé and ZIP Coda

1231 Chalk Road, Powell, WY 82435 JAN 02 2020

L «

Named Ja the Employer, Labor Organization, Employment Agency, Apprenticeship Comralttes, or State or Local Gavamment Agency That f Bellave
Discriminated Against Me or Others. (/F more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members. | Phone No.:(includa Ama Goda)

BUFFALO BILL MEMORIAL ASSOCIATION 201 - 500 (307) 578-4089
Slreet Addtess Cliy, State and ZIP Gods

D/B/A Buffalo Bill Center Of The West, 720 Sheridan Avenue, Cody, WY 82414

 

 

 

 

Name No. Employoas, Mambata Phont No. (/nclude Aran Cade)

 

 

 

Streat Addrass Olly, State and ZIP Code

 

DISCRIMINATION BASED ON (Chack sppmpriale box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earllast Latest

[~] race [7 ] corr SEX RELIGION CT] NATIONAL ORIGIN 05-01-2018 03-28-2049
[x] RETALIATION AGE [| DISABILITY | GENETIC INFORMATION

[_] orHer (speci
THE PARTIGULARS ARE (if addilional paper [s needed, attach extra sheel{s)):

[_] CONTINUING ACTION

 

 

PERSONAL HARM; I was stibjected to harassment and intimidation. I was subjected to different terms and
conditions of employment. I was discharged.

RESPONDENT'S REASON FOR ADVERSE ACTION; Complaints from others, not staying in my lane,
and insubordination,

DISCRIMINATION STATEMENT: I believe I was discriminated against on the basis of my sex, female,
my age, 52 (D.O.B. 3/31/67), my religion, Other, and retaliated against in violation of the Title VII of the
Civil Rights Act of 1964, as amended, and the Age Discrimination in Employment Act of 1967, as amended.

Specifically:

1, Tam a member of the protected groups, female, over the age of forty, and religion (Other);
2. [-was satisfactorily performing my job;
3, I was ‘subjected to'sex, age, and religious harassment;
4, The harassment complained of affected a term, condition, or privilege or employment and was so
pervasive as to alter the working conditions of employment and create an abusive working
environment:
I was subjected to different terms and conditions of employment;
Other similarly situated employees outside my protected groups were not subjected to similar
terms and conditions of employment in similar circumstances;

EXHIBIT

Din

 

     

 

 
 

Case 0:21-cv-00092-NDF Document 7-1 Filed 07/08/21 Page 2 of 2

7, [engaged in protected opposition to Title VII prohibited discrimination;
8. Contemporaneous with or subsequent to my protected activity I suffered an advet'se employment

action;

a, I was discharged on March 28, 2019,

9, There exists a causal connection between. my protected activity and my employer's decision to
take adverse employment action against me; and
10. My name may be used in the processing of this charge.

   

 

NIKI FLOWERS

COUNTY OF @
PARK

 

 

 

 

| want this aharge filed with both the EEOC and the State or local Agency, any, |
vill advised the agencies If | change my address or phone number end | will
cooperate fully with then In the processing of my charge In accordance with thelr
proceduras.

 

 

and corfact.

auth

{ declare under penally of perjury that the above Is tru

   

 

 

 

 

ey Wien, UM, ana
fief

SIGNATURE OF COMPLA

F ew Nb

  
  

BGIORN TO BEFORE ME THIS DATE

Af ius Mounds “ich

 

 

 

 
